Exhibit 10.50



Vishay Intertechnology, Inc.
Executive Officer Phantom Stock Unit Agreement
THIS AGREEMENT, made as of the Grant Date, between Vishay Intertechnology, Inc.
(the “Company”) and the Participant.
RECITALS
The Company has adopted and maintains the Vishay Intertechnology, Inc. 2007
Stock Incentive Program, as amended and restated, (the “Program”) to enhance the
long-term performance of the Company and to provide selected individuals with an
incentive to improve the growth and profitability of the Company by acquiring a
proprietary interest in the success of the Company.
The Program provides that the Compensation Committee (the “Committee”) of the
Company’s Board of Directors shall administer the Program, including the
authority to determine the persons to whom awards will be granted and the amount
and type of such awards.
The Committee has determined that the purposes of the Program would be furthered
by granting the Participant Phantom Stock Units as set forth in this Agreement.
The parties therefore agree as follows:
1. Grant Schedule.  Certain terms of the grant of Phantom Stock Units are set
forth on the Grant Schedule that is attached to, and is a part of, this
Agreement.
2. Grant of Phantom Stock Units.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Program, the Committee hereby grants to
the Participant the number of Phantom Stock Units set forth on the Grant
Schedule. These Phantom Stock Units include an entitlement to dividend
equivalent units in accordance with Section 12(c) of the Program.
3. Grant Date.  The Grant Date of the Phantom Stock Units is set forth on the
Grant Schedule.
4. Incorporation of Program.  All terms, conditions and restrictions of the
Program are incorporated herein and made part hereof as if stated herein.   If
there is any conflict between the terms and conditions of the Program and this
Agreement or any applicable employment agreement, the terms and conditions of
the employment agreement will govern over those of the Program or this
Agreement, and the terms and conditions of this Agreement will govern over those
of the Program.  Except as otherwise provided herein, including the Grant
Schedule, all capitalized terms used herein will have the meaning given to such
terms in the Program.
5. Transferability.  The Phantom Stock Units are not transferable or assignable
otherwise than by will or by the laws of descent and distribution.  Any attempt
to transfer Phantom Stock Units, whether by transfer, pledge, hypothecation or
otherwise and whether voluntary or involuntary, by operation of law or
otherwise, will not vest the transferee with any interest or right in or with
respect to such Phantom Stock Units.
6. Termination of Employment.  In the event of the Participant’s Termination of
Employment that is a “separation from service” as described in Section
2(hh)(ii)(B) of the Program, Shares in respect of all Phantom Stock Units will
be issued to the Participant within 30 days of such separation from service. 
However, to the extent compliance with the requirements of Treasury Regulation §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under section 409A of the Code to the issuance
of Shares to the Participant, then any issuance of Shares to the Participant
that would otherwise be made pursuant to this paragraph during the six-month
period beginning on the date of such Termination of Employment will be deferred
and delivered to the Participant immediately following the lapse of such
six-month period.
7. Designation of Beneficiary.  The Participant has the right to designate in
writing from time to time a beneficiary or beneficiaries for any Award by filing
a written notice of such designation with the Committee.  If the Participant’s
beneficiary predeceases the Participant and no successor beneficiary is
designated, or if no valid designation has been made, the Participant's
beneficiary will be the Participant’s estate.  In such an event, no payment will
be made unless the Committee will have been furnished with such evidence as the
Committee may deem necessary to establish the validity of the payment.

--------------------------------------------------------------------------------

8. Issuance of Shares.
(a) Shares in respect of Phantom Stock Units will be issued to the Participant
on the earlier of (i) the time specified in Section 6, above, or (ii) the
occurrence of a Change in Control that constitutes a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5).  For avoidance of doubt,
Section 15(b)(i)(B) of the Program will not apply to this Agreement.  On the
applicable date of issuance, the Company shall issue to the Participant, whether
by means of stock certificates or book entry registration, a number of shares of
common stock of the Company (“Common Stock”) equal to the number of Phantom
Stock Units subject this Agreement.
(b) The Company may require as a condition of the issuance of shares of Common
Stock, pursuant to Section 8(a) hereof, that the Participant remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the issuance of such shares.  The Committee, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the applicable date of
delivery, with fractional shares being settled in cash.
(c) The Participant will not be deemed for any purpose to be, or have rights as,
a stockholder of the Company by virtue of the grant of Phantom Stock Units,
until shares of Common Stock are issued in settlement of such Phantom Stock
Units pursuant to Section 8(a) hereof.  Upon the issuance of a stock certificate
or the making of an appropriate book entry on the books of the transfer agent,
the Participant will have all of the rights of a stockholder.
9. Company Policies.  In consideration for the grant of this award of Phantom
Stock Units, the Participant agrees to be subject to any policies of the Company
and its affiliates regarding clawbacks, securities trading and hedging or
pledging of securities that may be in effect from time to time, to the extent
such policies are or become applicable to the Participant.
10. Securities Matters.  The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Program or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued any shares, whether by means of
stock certificates or appropriate book entries, unless and until the Company is
advised by its counsel that the issuance of such shares is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded.  The
Committee may require, as a condition of the issuance of shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that any certificates bear such
legends and any book entries be subject to such electronic coding or stop order,
as the Committee, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.
11. Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and will be effective only to the extent
specifically set forth in such writing.
12. Right of Discharge Preserved.  Nothing in this Agreement confers upon the
Participant the right to continue in the employ or other service of the Company,
or affect any right which the Company may have to terminate such employment or
service.
13. Integration.  The Program, this Agreement, including the Grant Schedule, and
any applicable employment agreement contain the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  Any applicable employment agreement and this Agreement, including,
without limitation, the Program, supersede all prior agreements and
understandings between the parties with respect to its subject matter.
14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which is deemed an original, but all of which constitute one and the
same instrument.
15. Governing Law.  This Agreement is governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
provisions governing conflict of laws.
16. Participant Acknowledgment.  The Participant hereby acknowledges receipt of
a copy of the Program and has carefully read and understands this Agreement and
the Program.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Program,
this Agreement and the Phantom Stock Units are final and conclusive.

--------------------------------------------------------------------------------

The parties are signing this Agreement on the date below indicated.






   VISHAY INTERTECHNOLOGY, INC.


 By:
 
 
 
 Name:
 
 
 
 Title:
 
 
 
 
 
 
 
 
 
 
 
 Dated:
 
 
 






--------------------------------------------------------------------------------



Grant Schedule


Participant’s name:
 
Grant Date:
     
1.  Number of Phantom Stock Units     granted:
       
      2.    Issuance:  Shares will be issued to the Participant in respect of
the Phantom Stock Units subject to this Agreement in accordance with Section 8
of this Agreement.
 
Notwithstanding the foregoing, no shares will be delivered in respect of Phantom
Stock Units subject to this Agreement unless and until the Participant has
complied with all applicable provisions of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act") with respect to the
delivery of those shares.  If the delivery of shares pursuant to this Agreement
is delayed pursuant to the preceding sentence, the delivery shall occur on the
first day that the Participant has complied with all applicable provisions of
the HSR Act; provided that if the Participant has not complied with all
applicable provisions of the HSR Act by the last day of the calendar year in
which such shares are otherwise deliverable, such shares and all rights of the
Participant under this Agreement will then be forfeited.
 



VISHAY INTERTECHNOLOGY, INC.


 By:
 
 
 
 Name:
 
 
 
 Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










